Name: 80/1314/EEC: Commission Decision of 17 December 1980 approving a programme relating to the processing and marketing of flax and paper hemp in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D131480/1314/EEC: Commission Decision of 17 December 1980 approving a programme relating to the processing and marketing of flax and paper hemp in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 380 , 31/12/1980 P. 0007 - 0007++++COMMISSION DECISION OF 17 DECEMBER 1980 APPROVING A PROGRAMME RELATING TO THE PROCESSING AND MARKETING OF FLAX AND PAPER HEMP IN FRANCE PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/1314/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ) , AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE FRENCH GOVERNMENT FORWARDED ITS PROGRAMME RELATING TO THE PROCESSING AND MARKETING OF FLAX AND PAPER HEMP ON 28 MAY 1980 ; WHEREAS THE SAID PROGRAMME RELATED IN PARTICULAR TO INVESTMENT IN THE FLAX SECTOR FOR : - THE MODERNIZATION OF SCUTCHING METHODS , - THE ADAPTATION OF THE FIBRE TO THE MODERNIZATION OF THE PROCESSING INDUSTRIES , - THE IMPROVEMENT OF THE CONDITIONS FOR MARKETING FLAX TOW , WITH A VIEW TO RATIONALIZING PROCESSING BY INCREASING PRODUCTIVITY AT THE DIFFERENT STAGES AND IMPROVING THE QUALITY OF THE PRESENTATION AND MARKET PREPARATION OF PRODUCTS ; WHEREAS IT ALSO RELATES TO A REORGANIZATION OF PRIMARY PROCESSING INSTALLATIONS AND THE INTRODUCTION OF NEW STOCK PREPARATION LINES IN THE PAPER HEMP SECTOR ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS SUFFICIENT INFORMATION , AS REQUIRED BY ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , TO SHOW THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE FLAX AND PAPER HEMP SECTORS ; WHEREAS THE TIME ALLOWED FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE LIMITS REFERRED TO IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME RELATING TO THE PROCESSING AND MARKETING OF FLAX AND PAPER HEMP FORWARDED BY THE FRENCH GOVERNMENT PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 28 MAY 1980 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 17 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 .